UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o CONFIDENTIAL, FOR USE OF THE COMMISSION ONLY (AS PERMITTED BY RULE 14A-6(E)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 AMERICAN CARESOURCE HOLDINGS, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: AMERICAN CARESOURCE HOLDINGS, INC. 1170 Peachtree Street, Suite 2350 Atlanta, Georgia 30309 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD MAY 20, 2015 The Annual Meeting of Stockholders (the "Annual Meeting") of American CareSource Holdings, Inc. ("American CareSource Holdings" or the "Company") will be held at our offices located at 1170 Peachtree Street, Suite 2350, Atlanta, Georgia 30309, on Wednesday, May 20, 2015, at 10:30 a.m., Eastern Time, for the following purposes: 1. to electfive members to the Board of Directors to serve until the next annual meeting of stockholders and until their successors are duly elected and qualified; 2. to ratify the appointment of McGladrey LLP as the Company's independent registered public accounting firm for the year ending December 31, 2015; 3. to approve the Amended and Restated American CareSource Holdings, Inc. 2009 Equity Incentive Plan; 4. to ratify and approve the awards of restricted stock units to the Company’s directors in 2009, 2013 and 2014; 5. to approve provisions of certain of the Company’s warrants issued on July 30, 2014 and December 4, 2014 that provide for an adjustment of the exercise price upon the happening of certain events; and 6. to transact such other business as may properly come before the Annual Meeting. Holders of record of our common stock at the close of business on March 27, 2015 are entitled to notice of, and to vote at, the Annual Meeting and at any adjournment thereof. In addition to the proxy statement and proxy card, a copy of our Annual Report on Form 10-K for the year ended December 31, 2014 is enclosed. By Order of the Board of Directors, /s/ Adam S. Winger Adam S. Winger Vice President and General Counsel Atlanta, Georgia April 28, 2015 YOUR VOTE IS IMPORTANT. PLEASE SIGN, DATE AND MAIL THE ENCLOSED PROXY CARD IN THE ENCLOSED PREPAID ENVELOPE.TO VOTE YOUR SHARES, PLEASE REFER TO THE INSTRUCTIONS FOR VOTING IN THE COMPANY’S PROXY STATEMENT OR PROXY CARD. TABLE OF CONTENTS PROXIES AND VOTING PROCEDURES 1 ITEM 1 ELECTION OF DIRECTORS 5 GOVERNANCE OF THE COMPANY 7 AUDIT COMMITTEE OF THE BOARD OF DIRECTORS 8 COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS 9 GOVERNANCE AND NOMINATIONS COMMITTEE OF THE BOARD OF DIRECTORS 9 REPORT OF THE AUDIT COMMITTEE 10 COMMUNICATIONS WITH THE BOARD OF DIRECTORS 10 DIRECTOR COMPENSATION 11 EXECUTIVES AND EXECUTIVE COMPENSATION 13 SUMMARY COMPENSATION TABLE 14 OUTSTANDING EQUITY AWARDS AT FISCAL YEAR END 15 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 18 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 20 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 20 ITEM 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 22 ITEM 3 APPROVAL OF THE AMENDED AND RESTATED AMERICAN CARESOURCE HOLDINGS, INC. 2 24 ITEM 4 RATIFICATION AND APPROVAL OF AWARDS OF RESTRICTED STOCK UNITS TO THE COMPANY’S DIRECTORS IN 2009, 2 30 ITEM 5 APPROVAL OF THE ANTI-DILUTION PROVISIONS OF THE JULY 2 32 ANNUAL REPORT TO STOCKHOLDERS 34 HOUSEHOLDING OF ANNUAL MEETING MATERIALS 34 STOCKHOLDER PROPOSALS FOR THE 2 34 OTHER MATTERS 34 APPENDIX A A-1 APPENDIX B B-1 APPENDIX C
